Title: 12th.
From: Adams, John Quincy
To: 


       Very unwell with a sore throat, so that I did not attend meeting. Dined with White at my chamber. We had in the evening a meeting of the A B. I read the following piece.
       AB.N5
       
        
         
          
           Without a sign, his sword the brave man draws
           And asks no omen, but his country’s cause.
          
          Superstition is a quality, which in all ages of the world, has had peculiar sway, over the human mind: it seems to have been implanted there by the hand of Nature: when two uncommon events happen in the same place, and in a short space of Time, the ignorant vulgar will immediately conclude, the one to be the effect of the other: Imagination usurps the place of Reason, and forms very extravagant hypotheses, in which she herself places an implicit faith. Philosophy has always attempted to destroy this power of Fancy, and never fails convincing when she is heard; but she disdains courting the common herd of mankind, and the others are so few, that they are overpowered by the superior number of Fancy’s votaries; and thus, many are obstinately fixed in error, till nothing can restore them.
          I have often endeavoured to account for this proneness in the human mind, to whatever is marvelous, and I believe it can be attributed only to a strange combination of the powers of imagination and reason. It is a fundamental maxim, that nothing can exist without a cause: to gratify the curiosity of knowing those Causes, which is inherent in the human mind, is the business of natural, and moral philosophy: but their progress is always extremely slow; and as they can judge only from the concurrence of so many circumstances, as prove a fact to demonstration, they are upon every new and extraordinary occasion, forced at least to suspend their decision for a time; they are frequently obliged, to acknowledge, their ignorance, and the impossibility of obtaining a clear and distinct view of many things. But our Imagination is too impatient to be contented with a partial knowledge of any thing: if she cannot discover the real causes of things, she is ever ready, to invent fictitious; and she has almost always sufficient influence in the human mind, to induce it to adopt her own chimaera’s. From these causes, arose probably, the ideas of ghosts, spirits, fairies, witches, and all those imaginary beings, of whose existence, the ignorant, (and consequently superstitious), of all ages, have never doubted. Hence likewise the fictions of astrology, and the confidence, placed in dreams, even by men, whose minds enlightened by Science, should soar, above those Clouds of the imagination, into the serene atmosphere of truth: hence the still more extravagant belief, that the flight of birds, or the entrails of an ox or a sheep, would discover, what should be the success attending any enterprize; and although mankind in general, at this day, are no longer imposed upon by these absurdities, yet it must be confessed, they are influenced by others equally contrary to reason, and common Sense. See a party at cards! If one of them be very unlucky, he will wish to change his seat, as if the chair he sit in, had any connection with the cards he is playing; ask the captain of a vessel, all ready to sail, and with an excellent wind, why he remains in the port? Because he is afraid to set sail, on a Friday; as if the success of the voyage, was to depend, upon the day of the departure. These, and many other notions of the same kind, of which we are daily made witnesses, sufficiently evince, that superstition is far from being entirely exploded, or even from being confined to the most ignorant and illiterate class of people; if we examine ourselves, with a severe, and impartial eye, few of us, I believe, will be able to say, that we are never influenced by this disorder of the imagination: but as it can never be serviceable, either to ourselves or to any of our fellow creatures, as it may be essentially injurious to society, and as it must infallibly tend to make us unhappy, it ought constantly to be our endeavour, to overcome every weakness of this kind, and to reduce, not only our conduct, but likewise our opinions and sentiments to the standard of unerring Reason.
         
        
       
      